         Case 1:08-cr-01051-LAP Document 71 Filed 10/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                               No. 08-CR-1051 (LAP)
DANIEL LYNCH,
                                                       ORDER
                   Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Counsel’s motion to adjourn the briefing schedule for the

time requested [dkt. no. 70] is GRANTED.

SO ORDERED.

Dated:    October 15, 2020
          New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
